The plaintiff in error was convicted of assault and battery with a sharp and dangerous weapon and was sentenced to be imprisoned in the penitentiary for the term of three years. From the judgment an appeal was perfected by filing in this court on April 5, 1918, a petition in error with case-made.
Since the appeal was taken, suggestion of the death of the plaintiff in error has been made by the Attorney General, with proof that the plaintiff in error died on the 13th day of October, 1918. It is therefore adjudged and ordered that all proceedings in this cause be abated, with direction to the district court of Mayes county to enter its appropriate order to that effect. *Page 145